Case 19-13113-mdc       Doc 38    Filed 10/09/19 Entered 10/09/19 10:55:37        Desc Main
                                  Document     Page 1 of 1


                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE:         JAMES FITZGERALD BOWYER                   :
                                                         :
                                                         :
                                                         :      Chapter 7
                     Debtor                              :      Case No. 19-13113-MDC



NOTICE OF CHANGE FROM NO ASSET TO ASSET AND REQUEST TO THE CLERK
         TO FIX BAR DATE TO FILE CLAIMS AGAINST THE ESTATE


         LYNN E. FELDMAN, ESQUIRE, the Trustee in the above-captioned matter, after

due inquiry, having discovered assets hereby gives Notice that this is an Asset case. The

Trustee also requests the Clerk to fix a bar to file claims against the estate.




   Dated: October 9, 2019                 BY:     /s/ Lynn E. Feldman
                                                  LYNN E. FELDMAN, ESQUIRE
                                                  Chapter 7 Trustee
                                                  I.D.# 35996
                                                  FELDMAN LAW OFFICES, P.C.
                                                  221 N. Cedar Crest Boulevard
                                                  Allentown, PA 18104
                                                  Telephone: (610) 530-9285
                                                  Facsimile: (610) 437-7011
                                                  trustee.feldman@rcn.com
